686 S.E.2d 151 (2009)
STATE of North Carolina ex rel. UTILITIES COMMISSION and Virginia Electric and Power Company d/b/a Dominion North Carolina Power, Complainants, and
Public StaffNorth Carolina Utilities Commission, Intervenor
v.
TOWN OF KILL DEVIL HILLS, Intervenor.
No. 68A09.
Supreme Court of North Carolina.
December 11, 2009.
McGuireWoods LLP, by Mark E. Anderson, Edgar M. Roach, Jr., and Monica E. Webb, Raleigh; and by Stephen H. Watts, II, E. Duncan Getchell, Jr., and Kristian Mark Dahl, pro hac vice, for complainant-appellee Virginia Electric and Power Company d/b/a Dominion North Carolina Power.
Antoinette R. Wike, Chief Counsel, and Robert S. Gillam, Staff Attorney, for intervenor-appellee Public StaffNorth Carolina Utilities Commission.
Williams Mullen, by M. Keith Kapp, Kevin Benedict, and Jennifer A. Morgan, Raleigh, for intervenor-appellant Town of Kill Devil Hills.
North Carolina League of Municipalities, by Andrew L. Romanet, Jr., NCLM General Counsel; Gregory F. Schwitzgebel, III, NCLM Senior Assistant General Counsel; and Daniel F. McLawhorn, Associate City Attorney, City of Raleigh; and North Carolina Association of County Commissioners, by James B. Blackburn, III, amici curiae.
Allen Law Offices, PLLC, by Dwight W. Allen and Britton H. Allen, for Duke Energy Carolinas, LLC and Carolina Power and Light d/b/a Progress Energy of the Carolinas, Inc., amici curiae.
Vandeventer Black LLP, by Norman W. Shearin, Jr., Kitty Hawk, and David P. Ferrell, Raleigh, for North Carolina Association of Electric Cooperatives, Inc. and Cape Hatteras Electric Membership Corporation, amici curiae.
PER CURIAM.
AFFIRMED.